United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                      April 20, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                              No. 04-51281
                            Summary Calendar


JAMES K. TERRELL,

                                              Plaintiff-Appellant,
versus

CITY OF EL PASO; CARLOS LEON, Chief; ALFONSO NEVAREZ, Officer;
SAUL VILLALOBOS, Officer; RODNEY MOOERS, Officer; MARK TELLES,
Officer; DEBRA PONKO, Officer; ROBERT ROMERO, Officer; JACK
MATTHEWS, Sergeant; HARRY FARLOW, Sergeant; WADE FORRISTER,
Sergeant; ANNA NAVEDO, Detective; TED PORRAS, Detective; COUNTY
OF EL PASO; JAIME ESPARZA, Individually and as District Attorney;

                                              Defendants-Appellees.

                          --------------------
             Appeal from the United States District Court
                   for the Western District of Texas
                              (3:03-CV-364)
                          --------------------

Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant James K. Terrell appeals the district

court’s   grant    of   summary   judgment,   on   grounds    of    qualified

immunity, in favor of Defendants-Appellees Chief Carlos Leon and

several officers of the El Paso Police Department.           We dismiss this

appeal without prejudice to refile, as we lack jurisdiction to

review it.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     We are without jurisdiction to review the summary judgment

because it is not a final decision.1     “[A]s a general rule, all

claims and issues in a case must be adjudicated before appeal, and

a notice of appeal is effective only if it is from a final order or

judgment.”2    Terrell’s appeal is ineffective at this time because

there are still claims and issues pending in the district court,

including the City’s, County’s, and District Attorney’s motions for

summary judgment.

     Moreover, Terrell’s appeal does not fit within the collateral

order exception to the final judgment rule,3 which exception is

reserved for decisions that would “be effectively unreviewable on

appeal from a final judgment” and for that reason require immediate

review.4    In sharp contrast to an order denying immunity, the

district court’s summary judgment granting qualified immunity can

be fully reviewed after a final judgment.   Terrell’s “objection to


     1
       See 28 U.S.C. § 1291 (“The courts of appeals ... shall
have jurisdiction of appeals from all final decisions of the
district courts of the United States ....”).
     2
         Swope v. Columbian Chems. Co., 281 F.3d 185, 191 (5th Cir.
2002).
     3
       The collateral order exception permits appellate review of
a “small class” of nonfinal judgments that “finally determine
claims of right separable from, and collateral to, rights
asserted in the action, too important to be denied review and too
independent of the cause itself to require that appellate
consideration be deferred until the whole case is adjudicated.”
Cohen v. Beneficial Indus. Loan Corp., 371 U.S. 541, 546 (1949).
     4
       Baldridge v. SBC Commc’ns, Inc., 404 F.3d 930, 931 (5th
Cir. 2005) (quoting Coopers & Lybrand v. Livesay, 437 U.S. 463,
468 (1978)).

                                  2
the district court’s order in this context is in no danger of

becoming moot if appellate consideration is delayed until final

judgment.”5

      Terrell contends that we have pendent jurisdiction over the

district court’s order granting qualified immunity because the

order is “inextricably intertwined” with another issue separately

on   appeal,   viz.,   the   denial   of   his   motion   for   declaratory

judgment.6     This argument fails because we do not in fact have

jurisdiction to review that appeal7; by definition there can be no

pendent jurisdiction here.

      This appeal is accordingly

DISMISSED without PREJUDICE.




      5
       Thompson v. Betts, 754 F.2d 1243, 1246 (5th Cir. 1985).
We are aware that Thompson dealt with a grant of absolute — as
opposed to qualified — immunity, but this difference is of no
consequence here; it might matter only where a claim of immunity
is denied. See Kenyatta v. Moore, 744 F.2d 1179, 1183-86 (5th
Cir. 1984) (holding denial of qualified immunity, which affords
less protection to defendants than absolute immunity, not
immediately appealable).
      6
       Terrell’s appeal of the denial of his motion for
declaratory judgment has been assigned Fifth Circuit case number
04-51283.
      7
       James K. Terrell v. City of El Paso, 04-51283 (5th Cir.
Apr. __, 2006) (unpublished) (rendered contemporaneously with
this opinion).

                                      3